      Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 1 of 7




 1
 2 LABATON SUCHAROW LLP                  LOWENSTEIN SANDLER LLP
   Thomas A. Dubbs (pro hac vice)        Michael S. Etkin (pro hac vice)
 3 Carol C. Villegas (pro hac vice)      Andrew Behlmann (pro hac vice)
   David J. Goldsmith (pro hac vice)     One Lowenstein Drive
 4 Jeffrey A. Dubbin (SBN 287199)        Roseland, NJ 07068
   140 Broadway                          973-597-2500
 5 New York, NY 10005                    metkin@lowenstein.com
   212-907-0700                          abehlmann@lowenstein.com
 6 tdubbs@labaton.com
   cvillegas@labaton.com                 MICHELSON LAW GROUP
 7 dgoldsmith@labaton.com                Randy Michelson (SBN 114095)
   jdubbin@labaton.com                   220 Montgomery Street, Suite 2100
 8                                       San Francisco, CA 94104
   Lead Counsel for Securities Lead      415-512-8600
 9 Plaintiff-Appellant PERA and the      randy.michelson@michelsonlawgroup.com
   Class
10
   [Additional counsel listed in         Bankruptcy Counsel for Securities Lead
11 signature block]                      Plaintiff-Appellant PERA and the Class
12
                            UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14
                                  OAKLAND DIVISION
15
16
17                                             No. 20-CV-04567 HSG
18                                             STIPULATION AND
   In re: PG&E CORPORATION and                 ORDER ENLARGING TIME
19 PACIFIC GAS AND ELECTRIC                    TO FILE AND WORD COUNT
   COMPANY,                                    OF SECURITIES
20                                             PLAINTIFFS-APPELLANTS’
                      Debtors.                 REPLY BRIEF
21
                                               On Appeal from the United States
22                                             Bankruptcy Court for the Northern
                                               District of California, Chapter 11
23                                             Case No. 19-30088 (DM) (Lead
                                               Case) (Jointly Administered)
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 2 of 7




 1          WHEREAS:
 2          Public Employees Retirement Association of New Mexico (“PERA”), York
 3 County on behalf of the County of York Retirement Fund, City of Warren Police
 4 and Fire Retirement System, and Mid-Jersey Trucking Industry & Local No. 701
 5 Pension Fund (collectively, “Securities Plaintiffs-Appellants” or “Securities
 6 Plaintiffs”), commenced this bankruptcy appeal on July 2, 2020;
 7          On September 3, 2020, Securities Plaintiffs filed a principal brief together
 8 with a multi-volume appendix (ECF Nos. 4-10);
 9          On October 5, 2020, Debtors-Appellees PG&E Corporation and Pacific Gas
10 and Electric Company filed a brief and an appendix (ECF No. 14);
11          On October 5, 2020, Appellee Official Committee of Tort Claimants
12 (“TCC”) filed a brief and an appendix (ECF Nos. 12-13);
13          Securities Plaintiffs currently have until October 19, 2020 to file a reply
14 brief in further support of this appeal;
15          Because Securities Plaintiffs are replying to appellee briefs of about 23,300
16 words in length combined, Securities Plaintiffs seek an additional seven (7) days,
17 to October 26, 2020, in which to file their reply brief;
18          Similarly, because Securities Plaintiffs are filing a single brief in reply to
19 two appellee briefs, Securities Plaintiffs seek permission to file a reply brief
20 containing an additional 1,400 words, or a total of 7,900 words, consistent with
21 Ninth Circuit Rules 28-5 and 32-2(b);
22          This is the first request for an enlargement of time in this appeal;
23          This is the first request to file a brief exceeding the usual word-count
24 limitation; and
25          Securities Plaintiffs believe the requested enlargement of time will have a
26 negligible, if any, impact on the timeframe for the resolution of this appeal because
27 there is no schedule in place beyond the filing date for reply briefs, and no
28 argument date has been set;

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 3 of 7




 1          IT IS HEREBY STIPULATED AND AGREED, pursuant to Rules 8015(f)
 2 and 9006(b) of the Federal Rules of Bankruptcy Procedure and Bankruptcy Local
 3 Rule 9006-1(c), as made applicable to this appeal by Civil Local Rule 16-4, by and
 4 among Securities Plaintiffs-Appellants, Debtors-Appellees, and Appellee TCC,
 5 through their counsel of record, that:
 6          1.     Securities Plaintiffs-Appellants shall have an additional seven (7)
 7 days, through and including October 26, 2020, to file their reply brief in this
 8 bankruptcy appeal.
 9          2.     Securities Plaintiffs-Appellants shall have permission to file a reply
10 brief containing no more than 7,900 words, excluding the items listed in
11 Bankruptcy Rule 8015(g).
12
13 Dated: October 13, 2020                   Respectfully submitted,
14                                           LABATON SUCHAROW LLP
15                                    By:    /s/ David J. Goldsmith
                                             Thomas A. Dubbs (pro hac vice)
16                                           Carol C. Villegas (pro hac vice)
                                             David J. Goldsmith (pro hac vice)
17                                           Jeffrey A. Dubbin (SBN 287199)
                                             140 Broadway
18                                           New York, NY 10005
                                             212-907-0700
19                                           tdubbs@labaton.com
                                             cvillegas@labaton.com
20                                           dgoldsmith@labaton.com
                                             jdubbin@labaton.com
21
                                             Lead Counsel for Securities Lead
22                                           Plaintiff-Appellant PERA and the Class
23                                           MICHELSON LAW GROUP
                                             Randy Michelson (SBN 114095)
24                                           220 Montgomery Street, Suite 2100
                                             San Francisco, CA 94104
25                                           415-512-8600
                                             randy.michelson@michelsonlawgroup.com
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 4 of 7




1                                       LOWENSTEIN SANDLER LLP
                                        Michael S. Etkin (pro hac vice)
2                                       Andrew Behlmann (pro hac vice)
                                        One Lowenstein Drive
3                                       Roseland, NJ 07068
                                        973-597-2500
4                                       metkin@lowenstein.com
                                        abehlmann@lowenstein.com
5
                                        Bankruptcy Counsel for Securities Lead
6                                       Plaintiff-Appellant PERA and the Class
7                                       WAGSTAFFE, VON LOEWENFELDT,
                                          BUSCH & RADWICK, LLP
8                                       James M. Wagstaffe (SBN 95535)
                                        Frank Busch (SBN 258288)
9                                       100 Pine Street, Suite 725
                                        San Francisco, CA 94111
10                                      415-357-8900
                                        wagstaffe@wvbrlaw.com
11                                      busch@wvbrlaw.com
12                                      Liaison Counsel for the Class
13                                      ROBBINS GELLER RUDMAN
                                          & DOWD LLP
14                                      Darren J. Robbins (SBN 168593)
                                        Brian E. Cochran (SBN 286202)
15                                      655 West Broadway, Suite 1900
                                        San Diego, CA 92101
16                                      619-231-1058
                                        darrenr@rgrdlaw.com
17                                      bcochran@rgrdlaw.com
18                                      ROBBINS GELLER RUDMAN
                                          & DOWD LLP
19                                      Willow E. Radcliffe (SBN 200089)
                                        Kenneth J. Black (SBN 291871)
20                                      Post Montgomery Center
                                        One Montgomery Street, Suite 1800
21                                      San Francisco, CA 94104
                                        415-288-4545
22                                      willowr@rgrdlaw.com
                                        kennyb@rgrdlaw.com
23
                                        Counsel for Securities Act
24                                      Plaintiffs-Appellants
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 5 of 7




1                                       VANOVERBEKE, MICHAUD
                                          & TIMMONY, P.C.
2                                       Thomas C. Michaud
                                        79 Alfred Street
3                                       Detroit, MI 48201
                                        313-578-1200
4                                       tmichaud@vmtlaw.com
5                                       Additional Counsel for Securities
                                        Act Plaintiffs-Appellants
6
7 Dated: October 13, 2020               WEIL, GOTSHAL & MANGES LLP
8                                 By:   /s/ Richard W. Slack
                                        Richard W. Slack (pro hac vice)
9                                       Theodore E. Tserekides (pro hac vice)
                                        Jessica Liou (pro hac vice)
10                                      Matthew Goren (pro hac vice)
                                        767 Fifth Avenue
11                                      New York, NY 10153-0119
                                        212-310-8000
12                                      richard.slack@weil.com
                                        theodore.tserekides@weil.com
13                                      jessica.liou@weil.com
                                        matthew.goren@weil.com
14
                                        KELLER BENVENUTTI KIM LLP
15                                      Tobias S. Keller (#151445)
                                        Peter J. Benvenutti (#60566)
16                                      Jane Kim (#298192)
                                        650 California Street, Suite 1900
17                                      San Francisco, CA 94108
                                        415-496-6723
18                                      tkeller@kbkllp.com
                                        pbenvenutti@kbkllp.com
19                                      jkim@kbkllp.com
20                                      Attorneys for Debtors-Appellees
21
22
23
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 6 of 7




1 Dated: October 13, 2020               BAKER & HOSTETLER LLP
2                                 By:   /s/ David J. Richardson
                                        Robert Julian
3                                       Kimberly Morris
                                        David J. Richardson
4                                       Lauren T. Attard
                                        Transamerica Pyramid Center
5                                       600 Montgomery Street, Suite 3100
                                        San Francisco, CA 94111
6                                       415-659-2600
                                        rjulian@bakerlaw.com
7                                       kmorris@bakerlaw.com
                                        drichardson@bakerlaw.com
8                                       lattard@bakerlaw.com
9                                       Attorneys for Appellee Official
                                        Committee of Tort Claimants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 17 Filed 10/14/20 Page 7 of 7




1                                    E-Filing Attestation
2           I am the ECF user whose user ID and password were utilized to file this
3 document. Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained the
4 concurrence in the filing of this document from each of the other signatories above.
5
                                                  /s/ David J. Goldsmith
6                                                     David J. Goldsmith
7
8           PURSUANT TO STIPULATION, IT IS SO
9
     ORDERED. Dated: October 14, 2020
10
11
12                                      HON. HAYWOOD S. GILLIAM, JR.
13                                      UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
